COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Russell and Senior Judge Frank
UNPUBLISHED



              FELICIA ELIZABETH FEASTER
                                                                               MEMORANDUM OPINION*
              v.     Record No. 0140-16-3                                          PER CURIAM
                                                                                   MAY 24, 2016
              HARRISONBURG ROCKINGHAM
               SOCIAL SERVICES DISTRICT


                                 FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                                             Thomas J. Wilson, IV, Judge

                               (Avery B. Cousins, III; Cousins Law Offices, on brief), for
                               appellant.

                               (Rachel Errett Figura, Assistant County Attorney; Hallet M.
                               Culbreth, Guardian ad litem for the minor child; Rockingham
                               County Attorney’s Office, on brief), for appellee.


                     Felicia Elizabeth Feaster (mother) appeals an order terminating her parental rights to her

              child, H.M. Mother argues that the trial court erred in terminating her parental rights to H.M.

              because the Harrisonburg Rockingham Social Services District (the Department) “did not provide

              her with sufficient time or the reasonable and appropriate services as required under Va. Code

              § 16.1-283(C)(2).” Upon reviewing the record and briefs of the parties, we summarily affirm the

              decision of the trial court pursuant to Rule 5A:27.

                                                        BACKGROUND

                     We view the evidence in the light most favorable to the prevailing party below and grant

              to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cty. Dep’t of

              Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       The Department had been involved with mother since she entered foster care at age ten.

She had been in multiple foster care homes and residential treatment facilities. She was

diagnosed with mood disorder and anxiety disorder, and she has a history of marijuana and

alcohol abuse. When mother reached the age of eighteen in 2009, she left the foster care system.

       In January 2012, mother gave birth to H.M., the child who is the subject of this appeal.

Sheldon Mongold is the biological father of H.M. The parents agreed to joint legal custody and

shared physical custody. Mother did not have permanent housing, so she resided in motels, with

friends, or in shelters. Father also did not have permanent housing and frequently worked out of

town. When he was in town, he resided in motels, with friends, or with his parents. In 2012, the

Department investigated a supervision concern and told father that the paternal grandparents

should not be providing child care due to their physical and mental limitations. The Department

remained involved with the family and investigated concerns regarding supervision, exposure to

drug use, lack of housing, and medical neglect.

       In June 2013, mother gave birth to another child, J.F.1 J.F. had medical problems that

required hospitalization. In July 2013, the Department learned that mother’s boyfriend, not

H.M.’s father, manufactured and sold methamphetamines. The Department offered services to

mother, but she refused the services.

       In December 2013, the Department learned that mother was staying at the Valley Mission

shelter, where she had received fifteen “write-ups” in seventeen days. Although the shelter

required parents to remain with their children at all times, mother repeatedly left H.M. with

random people in the shelter.

       On May 3, 2014, there was a domestic violence incident between mother and her then

boyfriend, not H.M.’s father. As a result, J.F. was removed from mother’s custody and placed in


       1
           H.M.’s father is not the biological father of J.F.
                                                  -2-
foster care. Father had custody of H.M. at the time, but left the child with his parents when he

went out of town to work. The Department opened a supervision investigation and again advised

father that the paternal grandparents were not suitable caregivers due to their mental and physical

health problems. Father told the Department that he did not have other child care options. The

Department paid the processing fee for father to place the child in Harrisonburg-Rockingham

Day Care, but father never used those day care services.

       In June 2014, the Department learned that the child again was left in the care of the

paternal grandparents. Father was working out of town, so mother took the child. On June 18,

2014, mother was asked to leave the domestic violence shelter where she was staying. Mother

went to the Department to discuss her plans, but she was unable to provide housing for her and

H.M. The Department contacted father, who arranged for mother to stay in a hotel for the night.

On June 19, 2014, the Department checked on mother and H.M. Mother had no plans for

housing, employment or transportation. The Department could not reach father. Finding no

viable options for H.M., the Department removed the child and placed him in foster care.

       At the preliminary removal hearing, both parents submitted to drug screens. Mother

tested positive for marijuana, and father tested positive for methamphetamines. On July 23,

2014, the Harrisonburg/Rockingham County Juvenile and Domestic Relations District Court (the

JDR court) found H.M. to be an abused and/or neglected child. The Department offered mother

supervised visitation, but imposed several requirements on her. She was directed to obtain and

maintain stable employment, housing, and transportation and to ensure H.M. was able to keep

medical appointments. In addition, mother was required to participate in substance abuse

treatment and demonstrate a commitment to sobriety, and she had to take parenting classes and

partake in a monthly parenting group.




                                               -3-
       To assist mother in fulfilling these requirements, the Department referred her to

Harrisonburg-Rockingham Community Services Board (CSB) for a substance abuse assessment.

Although mother signed up for treatment through CSB, she did not complete the program. The

Department also referred mother for a psychological assessment, which mother eventually

completed even though she missed or was late to numerous appointments. The Department

referred mother to a monthly parenting group and parenting classes, but she did not complete

them. The Department also referred mother to the Virginia Employment Commission

Workforce Center. The Department assisted mother with placement in temporary shelters and

recommended that mother register with the housing authority.

       On May 1, 2015, the Department filed petitions to terminate father’s and mother’s

parental rights. On August 12, 2015, the JDR court terminated father’s and mother’s parental

rights to H.M.2 Both parents appealed to the circuit court.

       On October 27, 2015, the parties appeared before the circuit court. At the hearing,

mother testified that she recently re-enrolled with CSB, but had not started the group sessions

yet. She still did not have stable housing. She indicated that she was working two or three days

per week. She admitted that she was unable to care for H.M. at the time. After hearing the

evidence and argument, the trial court took the matter under advisement. On October 29, 2015,

the trial court issued its ruling from the bench and found that it was in the child’s best interests to

terminate both parents’ parental rights pursuant to Code § 16.1-283(C)(2). The trial court

entered orders memorializing its rulings. This appeal followed.3


       2
         In June 2015, mother gave birth to another child, C.M. H.M.’s father is not the
biological father of C.M. The JDR court entered a preliminary child protective order for C.M. on
September 30, 2015.
       3
       Father also appealed the circuit court’s decision to terminate his parental rights. See
Mongold v. Harrisonburg Rockingham Soc. Servs. Dist., Record No. 1796-15-3.

                                                 -4-
                                              ANALYSIS

          “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it.” Martin v. Pittsylvania Cty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986)

(citation omitted). When considering termination of parental rights, “the paramount

consideration of a trial court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d

at 463.

          Mother argues that the trial court erred in terminating her parental rights pursuant to Code

§ 16.1-283(C)(2). Mother contends the Department failed to allow her sufficient time to comply

with the Department’s requirements and did not provide her with adequate services to remedy

the situation that led to the child being placed in foster care.

          A court may terminate parental rights if:

                 The parent or parents, without good cause, have been unwilling or
                 unable within a reasonable period of time not to exceed twelve
                 months from the date the child was placed in foster care to remedy
                 substantially the conditions which led to or required continuation
                 of the child’s foster care placement, notwithstanding the
                 reasonable and appropriate efforts of social, medical, mental health
                 or other rehabilitative agencies to such end.

Code § 16.1-283(C)(2).

          “‘Reasonable and appropriate’ efforts can only be judged with reference to the

circumstances of a particular case. Thus, a court must determine what constitutes reasonable and

appropriate efforts given the facts before the court.” Ferguson v. Stafford Cty. Dep’t of Soc.

Servs., 14 Va. App. 333, 338, 417 S.E.2d 1, 4 (1992).

          Mother failed to obtain stable housing and has a history of substance abuse. The

Department assisted her in finding temporary shelters, but mother asserts that the Department

should have done more for her, such as contacting and securing public housing for her. Mother


                                                      -5-
also acknowledges that the Department instructed her to enroll at CSB for drug counseling, but

contends the Department should have referred her to more comprehensive drug rehabilitation

services.

       Despite mother’s arguments, the evidence proved that the Department offered mother

numerous services. Mother did not participate in or complete many of the recommended

services. “The Department is not required ‘to force its services upon an unwilling or

disinterested parent.’” Logan, 13 Va. App. at 130, 409 S.E.2d at 463-64 (quoting Barkey v.

Commonwealth, 2 Va. App. 662, 670, 347 S.E.2d 188, 192 (1986)).

       When mother initially completed the intake at CSB in November 2014, a case manager

was assigned to assist her. Her case manager could have helped with finding housing, filling out

housing applications, and completing employment applications. Mother’s CSB case was closed,

however, for non-compliance and failure to attend appointments. At the final hearing, mother

testified that she recently re-enrolled at CSB.

       In addition, in June 2015, the Department assisted mother in securing a place at Mercy

House, a shelter that assists residents with finding employment, saving money for housing, and

obtaining financial assistance for housing. Mother was evicted from Mercy House in September

2015 after she and her then boyfriend, not H.M.’s father, had an altercation.

       The Department also referred mother to Dr. Joann Grayson for a psychological and

parenting evaluation. Although mother completed the psychological assessment, Dr. Grayson

determined that there would be “significant challenges” in working with mother because mother

was “‘tired’ of therapy and does not want to engage with providers.” Dr. Grayson noted that

mother had “considerable difficulty” in keeping appointments and lacked initiative and skills to

plan ahead.




                                                  -6-
       In addition, the Department referred mother to parenting classes, which she did not

complete. She did not attend the recommended monthly parenting group. She did not follow

through with individual counseling.

       At the circuit court hearing in October 2015, mother admitted she was not in a position to

have custody of the child at that time, and she asked for additional time to improve her situation.

By this time, however, H.M. had been in foster care for sixteen months. “It is clearly not in the

best interests of a child to spend a lengthy period of time waiting to find out when, or even if, a

parent will be capable of resuming his [or her] responsibilities.” Kaywood v. Halifax Cty. Dep’t

of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495 (1990).

       Based on the totality of the circumstances, the trial court did not err in finding that

mother was unwilling or unable to remedy substantially, within a twelve-month period, the

conditions that resulted in H.M.’s foster care placement, and therefore did not err in terminating

mother’s parental rights pursuant to Code § 16.1-283(C)(2).

                                           CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                            Affirmed.




                                                 -7-